Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered January 11, 1988, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The record reveals that the defendant and two unapprehended accomplices hailed the complainant’s taxicab in Manhattan and instructed him to proceed to Prospect Place in Brooklyn. During the ensuing 20-to-25-minute taxicab ride, the complainant observed the defendant’s features in close proximity on numerous occasions and was able to view the defendant’s face when he and his accomplices subsequently robbed the complainant at gunpoint. Moreover, the complainant identified the defendant as a perpetrator within "a matter of seconds” after viewing a lineup conducted shortly after the crime had occurred.
Although the defendant suggests that the complainant’s testimony contained inconsistencies and should not have been credited by the jury, it is well settled that resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witness (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, *778we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Lawrence, J. P., Kunzeman, Kooper and Harwood, JJ., concur.